DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-01-04 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Pelletier_345 (US20200059345)
Claim(s) 1
MIAO_811 teaches
receiving, by a wireless device from a base station, at least one message comprising: UE is RRC configured on the set of BWPs that the UE can be potentially activated with. A total number of BWPs in the set of BWPs indicated by the RRC configuration data is fixed to an integer number K. The number K can be fixed in the specification. The BWPs have respective BWP identifiers (IDs) ranging from 1 to K, and a total of log2 K bits are used to express the BWP IDs. Accordingly, each index K is associated with the UE. <FIG(s). 7; para. 0065-0066, 0076-0078>.
an index associated with the wireless device; UE is RRC configured on the set of BWPs. The BWPs have respective BWP identifiers (IDs) ranging from 1 to K, and a total of log2 K bits are used to express the BWP IDs. Accordingly, each index in the BWP set is considered associated with the UE because in at least the UE is configured with the set of BWPs. <para. 0076-0078>.
receiving, via a control channel of a first bandwidth part, downlink control information (DCI) comprising a plurality of bandwidth part identifiers; The scheduling DCI includes a plurality of BWP IDs for activation of a plurality of BWPs. Implicitly taught is in order to receive the DCI, it must be communicated on an initial carrier or frequency or BWP <para. 0082, 0084, 0130, 0197-0198, 0205>.
determining, based on the index, a position of a first bandwidth part identifier in the DCI; and DCI includes an activation or deactivation command and a plurality of corresponding BWP IDS. In the case the BWP IDs of the scheduling DCI are indicated by a bitmap; in this case each position of each bit in the bitmap corresponds to an index of a BWP. Therefore when activating or deactivating BWP, the UE determines each BWP’s position in the bitmap based on the index of the previously configured BWP since the BWP identifier is itself an index from 1 to k.  <para. 0081-0082, 0197-0198>.
switching from the first bandwidth part to a second bandwidth part indicated by the first bandwidth part identifier. In an embodiment, the activation/deactivation of in the DCI can indicate to the UE to switch from a default BWP to another, activated BWP as indicated in the DCI. <para. 0022-0023, 0070, 0088>.
In the embodiments above, MIAO_811 does not explicitly teach
at least one message comprising: configuration parameters for a plurality of bandwidth parts of a cell; 
receiving, via a control channel of a first bandwidth part, downlink control information (DCI)
switching from the first bandwidth part to a second bandwidth part indicated by the first bandwidth part identifier. 
However, in other embodiments MIAO_811 teaches
receiving, via a control channel of a first bandwidth part, downlink control information (DCI) DCI can be transmitted over a control channel such as PDCCH. <para. 0082, 0084, 0130, 0197-0198, 0205>. In the embodiment of switching bandwidth parts, the DCI would be over the PDCCH using the initial bandwidth part configured for DL. <para. 0022-0023, 0070, 0088>.
switching from the first bandwidth part to a second bandwidth part indicated by the first bandwidth part identifier. In an embodiment, the activation/deactivation of in the DCI can indicate to the UE to switch from a default BWP (the BWP the UE is currently using to receive DCI) to another, activated BWP as indicated in the DCI. <para. 0022-0023, 0070, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of MIAO_811, as discussed herein, with other embodiment(s) disclosed by MIAO_811. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of operating UEs with smaller bandwidth than the configured channel bandwidth and/or be in accordance with 5G standards. See para. 0003-0004.
However, in a similar endeavor, Pelletier_345 teaches
the at least one message comprising: configuration parameters for a plurality of bandwidth parts of a cell; The WTRU may be configured with information, sent by an eNodeB associated with a cell, configuring a plurality of BWPS. For example, subcarrier spacing; a cyclic prefix; a number of contiguous physical resource blocks (PRBs), start frequency, PRB index for each configured BWP. In another example, information that enables the WTRU to associate (e.g., or map) a LCH with a given BWP for each LCH. <FIG(s). 10, 11; para. 0051, 0083, 0122-0124, 0129, 0180>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 with the embodiment(s) disclosed by Pelletier_345. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for dynamic bandwidth adaption in e.g., 5G. See para. 0003.
Claim(s) 2
MIAO_811 teaches
wherein the switching is based on a determination that the first bandwidth part is different from the second bandwidth part. The activation/deactivation in the DCI can indicate to the UE to switch from a default BWP to another, i.e. a switch of BWPs. The switching is based on the switching command/DCI which is furthered based on the determination by the access node/gNB which sent the DCI to configure the UE to switch BWPs. <para. 0022-0023, 0069-0070, 0074, 0083-0084, 0088>.
Claim(s) 7
MIAO_811 does not explicitly teach
wherein the configuration parameters indicate: 
a first subcarrier spacing of the first bandwidth part;
a first cyclic prefix of the first bandwidth part;
a first number of contiguous physical radio resource blocks of the first bandwidth part; and
a first offset of a first physical radio resource block of the contiguous physical radio resource blocks.
However in a similar endeavor, Pelletier_345 teaches
wherein the configuration parameters indicate: 
a first subcarrier spacing of the first bandwidth part; a subcarrier spacing <para. 0083>.
a first cyclic prefix of the first bandwidth part; a cyclic prefix <para. 0083>.
a first number of contiguous physical radio resource blocks of the first bandwidth part; and a number of contiguous physical resource blocks (PRBs) <para. 0083, 0113>.
a first offset of a first physical radio resource block of the contiguous physical radio resource blocks. center frequency/offset PRB <para. 0113, 0145>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 with the embodiment(s) disclosed by Pelletier_345. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for dynamic bandwidth adaption in e.g., 5G. See para. 0003.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Pelletier_345 (US20200059345), and further view of Kim_283 (US20140286283)
Claim(s) 3
MIAO_811 does not explicitly teach
wherein a size of the DCI is predetermined or indicated in the at least one message.
However in a similar endeavor, Kim_283 teaches
	wherein a size of the DCI is predetermined or indicated in the at least one message. The DCI format has a predetermined size and the UE performs blind decoding based on the DCI format size <para. 0204>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Pelletier_345 with the embodiment(s) disclosed by Kim_283. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for controlling and mitigating inter-cell interference in a wireless communication system. See para. 0001.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Pelletier_345 (US20200059345), and further view of MOULSLEY_164 (US20140105164)
Claim(s) 3
MIAO_811 does not explicitly teach
wherein a size of the DCI is predetermined or indicated in the at least one message.
However in a similar endeavor, MOULSLEY_164 teaches
	wherein a size of the DCI is predetermined or indicated in the at least one message. Downlink control information, DCI has a predetermined size. <para. 0102-0103, 0111>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Pelletier_345 with the embodiment(s) disclosed by MOULSLEY_164. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means for configuring resources for multiple UEs to enable better support for variable packet sizes and intervals and/or improve DCI decoding at the UEs. See Abstract, para 0105.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Pelletier_345 (US20200059345), and further view of FUJISHIRO_060 (US20180049060)
Claim(s) 5
MIAO_811 does not explicitly teach
wherein the at least one message further comprises a radio network identifier.
However in a similar endeavor, FUJISHIRO_060 teaches
	wherein the at least one message further comprises a radio network identifier. A RNTI configured in advance to the UE by the eNB <FIG(s). 9; para. 0098-0101, 0109-0111>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Pelletier_345 with the embodiment(s) disclosed by FUJISHIRO_060. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient multicast techniques in a wireless network. See Background.
Claim(s) 6
MIAO_811 does not explicitly teach
wherein the DCI is scrambled by the radio network identifier.
However in a similar endeavor, FUJISHIRO_060 teaches
	wherein the DCI is scrambled by the radio network identifier. The eNB transmits resource allocation information (DCI) by a PDCCH scrambled/masked by the G-RNTI <FIG(s). 9; para. 0133-0135, 0240-0241, 0247>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Pelletier_345 with the embodiment(s) disclosed by FUJISHIRO_060. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient multicast techniques in a wireless network. See Background.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Pelletier_345 (US20200059345), and further view of LI_486 (US20140029486)
Claim(s) 5
MIAO_811 does not explicitly teach
wherein the at least one message further comprises a radio network identifier.
However in a similar endeavor, LI_486 teaches
	wherein the at least one message further comprises a radio network identifier. The base station configures a same radio network temporary identifier (RNTI, Radio Network Temporary Identifier) for at least two user equipments. <para. 0081, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Pelletier_345 with the embodiment(s) disclosed by LI_486. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, a base station and a user equipment for subframe configuration in a time division duplex system, so as to solve the problem in the prior art that the user equipment cannot know whether a flexible subframe is an uplink subframe or a downlink subframe. See Background and Summary.
Claim(s) 6
MIAO_811 does not explicitly teach
wherein the DCI is scrambled by the radio network identifier.
However in a similar endeavor, LI_486 teaches
	wherein the DCI is scrambled by the radio network identifier. UE receives DCI that is scrambled with the RNTI <para. 0088, 0090>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Pelletier_345 with the embodiment(s) disclosed by LI_486. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, a base station and a user equipment for subframe configuration in a time division duplex system, so as to solve the problem in the prior art that the user equipment cannot know whether a flexible subframe is an uplink subframe or a downlink subframe. See Background and Summary.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Takeda_085 (US20200163085)
Claim(s) 1
MIAO_811 teaches
receiving, by a wireless device from a base station, at least one message comprising: UE is RRC configured on the set of BWPs that the UE can be potentially activated with. A total number of BWPs in the set of BWPs indicated by the RRC configuration data is fixed to an integer number K. The number K can be fixed in the specification. The BWPs have respective BWP identifiers (IDs) ranging from 1 to K, and a total of log2 K bits are used to express the BWP IDs. Accordingly, each index K is associated with the UE. <FIG(s). 7; para. 0065-0066, 0076-0078>.
	an index associated with the wireless device; UE is RRC configured on the set of BWP. The BWPs have respective BWP identifiers (IDs) ranging from 1 to K, and a total of log2 K bits are used to express the BWP IDs. Accordingly, each index in the BWP set is associated with the UE. <para. 0076-0078>.
	receiving, via a control channel of a first bandwidth part, downlink control information (DCI) comprising a plurality of bandwidth part identifiers; The scheduling DCI includes a plurality of BWP IDs for activation of a plurality of BWPs. <para. 0082, 0084, 0130, 0197-0198, 0205>.
	determining, based on the index, a position of a first bandwidth part identifier in the DCI; and DCI includes an activation or deactivation command and a plurality of corresponding BWP IDS. In the case the BWP IDs of the scheduling DCI are indicated by a bitmap; in this case each position of each bit in the bitmap corresponds to an index of a BWP. Therefore when activating or deactivating BWP, the UE determines each BWP’s position in the bitmap based on the index of the previously configured BWP since the BWP identifier is itself an index from 1 to k.  <para. 0081-0082, 0197-0198>.
	switching from the first bandwidth part to a second bandwidth part indicated by the first bandwidth part identifier. In an embodiment, the activation/deactivation of in the DCI can indicate to the UE to switch from a default BWP to another, activated BWP as indicated in the DCI. <para. 0022-0023, 0070, 0088>.
In the embodiments above, MIAO_811 does not explicitly teach
	receiving, by a wireless device from a base station, at least one message comprising: configuration parameters for a plurality of bandwidth parts of a cell; and
receiving, via a control channel of a first bandwidth part, downlink control information (DCI)
switching from the first bandwidth part to a second bandwidth part indicated by the first bandwidth part identifier. 
However, in other embodiments MIAO_811 teaches
	receiving, via a control channel of a first bandwidth part, downlink control information (DCI) DCI can be transmitted over a control channel such as PDCCH. <para. 0082, 0084, 0130, 0197-0198, 0205>. In the embodiment of switching bandwidth parts, the DCI would be over the PDCCH using the initial bandwidth part configured for DL. <para. 0022-0023, 0070, 0088>.
	switching from the first bandwidth part to a second bandwidth part indicated by the first bandwidth part identifier. In an embodiment, the activation/deactivation of in the DCI can indicate to the UE to switch from a default BWP to another, activated BWP as indicated in the DCI. <para. 0022-0023, 0070, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of MIAO_811, as discussed herein, with other embodiment(s) disclosed by MIAO_811. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means of operating UEs with smaller bandwidth than the configured channel bandwidth and/or be in accordance with 5G standards. See para. 0003-0004.
However in a similar endeavor, Takeda_085 teaches
	receiving, by a wireless device from a base station, at least one message comprising: configuration parameters for a plurality of bandwidth parts of a cell; and base station corresponding to a cell sends, to the UE, BWP configuration information that configures a plurality of resources for a time-unit resource <para. 0046-0052, 0092>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 with the embodiment(s) disclosed by Takeda_085. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user terminal and a radio communication method, whereby, even when BWP-based control is implemented, the decline in communication throughput and the like can be reduced. See para. 0008.
Claim(s) 2
MIAO_811 teaches
	wherein the switching is based on a determination that the first bandwidth part is different from the second bandwidth part. The activation/deactivation in the DCI can indicate to the UE to switch from a default BWP to another, i.e a switch of BWPs. The switching is based on the switching command/DCI which is furthered based on the determination by the access node/gNB which sent the DCI to configure the UE to switch BWPs. <para. 0022-0023, 0069-0070, 0074, 0083-0084, 0088>.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Takeda_085 (US20200163085), and further view of MOULSLEY_164 (US20140105164)
Claim(s) 3
MIAO_811 does not explicitly teach
wherein a size of the DCI is predetermined or indicated in the at least one message.
However in a similar endeavor, MOULSLEY_164 teaches
	wherein a size of the DCI is predetermined or indicated in the at least one message. Downlink control information, DCI has a predetermined size. <para. 0102-0103, 0111>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by MOULSLEY_164. One of ordinary skill in the art would have been motivated to make this modification in order to provide a means for configuring resources for multiple UEs to enable better support for variable packet sizes and intervals and/or improve DCI decoding at the UEs. See Abstract, para 0105.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Takeda_085 (US20200163085), and further view of Kim_283 (US20140286283)
Claim(s) 3
MIAO_811 does not explicitly teach
wherein a size of the DCI is predetermined or indicated in the at least one message.
However in a similar endeavor, Kim_283 teaches
	wherein a size of the DCI is predetermined or indicated in the at least one message. The DCI format has a predetermined size and the UE performs blind decoding based on the DCI format size <para. 0204>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by Kim_283. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for controlling and mitigating inter-cell interference in a wireless communication system. See para. 0001.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Takeda_085 (US20200163085), and further view of FUJISHIRO_060 (US20180049060)
Claim(s) 5
MIAO_811 does not explicitly teach
wherein the at least one message further comprises a radio network identifier.
However in a similar endeavor, FUJISHIRO_060 teaches
	wherein the at least one message further comprises a radio network identifier. A RNTI configured in advance to the UE by the eNB <FIG(s). 9; para. 0098-0101, 0109-0111>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by FUJISHIRO_060. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient multicast techniques in a wireless network. See Background.
Claim(s) 6
MIAO_811 does not explicitly teach
wherein the DCI is scrambled by the radio network identifier.
However in a similar endeavor, FUJISHIRO_060 teaches
	wherein the DCI is scrambled by the radio network identifier. The eNB transmits resource allocation information (DCI) by a PDCCH scrambled/masked by the G-RNTI <FIG(s). 9; para. 0133-0135, 0240-0241, 0247>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by FUJISHIRO_060. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient multicast techniques in a wireless network. See Background.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Takeda_085 (US20200163085), and further view of LI_486 (US20140029486)
Claim(s) 5
MIAO_811 does not explicitly teach
wherein the at least one message further comprises a radio network identifier.
However in a similar endeavor, LI_486 teaches
	wherein the at least one message further comprises a radio network identifier. The base station configures a same radio network temporary identifier (RNTI, Radio Network Temporary Identifier) for at least two user equipments. <para. 0081, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by LI_486. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, a base station and a user equipment for subframe configuration in a time division duplex system, so as to solve the problem in the prior art that the user equipment cannot know whether a flexible subframe is an uplink subframe or a downlink subframe. See Background and Summary.
Claim(s) 6
MIAO_811 does not explicitly teach
wherein the DCI is scrambled by the radio network identifier.
However in a similar endeavor, LI_486 teaches
	wherein the DCI is scrambled by the radio network identifier. UE receives DCI that is scrambled with the RNTI <para. 0088, 0090>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by LI_486. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method, a base station and a user equipment for subframe configuration in a time division duplex system, so as to solve the problem in the prior art that the user equipment cannot know whether a flexible subframe is an uplink subframe or a downlink subframe. See Background and Summary.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MIAO_811 (US20190044811) in view of Takeda_085 (US20200163085), and further view of Pelletier_345 (US20200059345)
Claim(s) 7
MIAO_811 does not explicitly teach
wherein the configuration parameters indicate: 
a first subcarrier spacing of the first bandwidth part;
a first cyclic prefix of the first bandwidth part;
a first number of contiguous physical radio resource blocks of the first bandwidth part; and
a first offset of a first physical radio resource block of the contiguous physical radio resource blocks.
However in a similar endeavor, Pelletier_345 teaches
wherein the configuration parameters indicate: 
a first subcarrier spacing of the first bandwidth part; a subcarrier spacing <para. 0083>.
a first cyclic prefix of the first bandwidth part; a cyclic prefix <para. 0083>.
a first number of contiguous physical radio resource blocks of the first bandwidth part; and a number of contiguous physical resource blocks (PRBs) <para. 0083, 0113>.
a first offset of a first physical radio resource block of the contiguous physical radio resource blocks. center frequency/offset PRB <para. 0113, 0145>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by MIAO_811 and Takeda_085 with the embodiment(s) disclosed by Pelletier_345. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for dynamic bandwidth adaption in e.g., 5G. See para. 0003.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 4
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance were provided in the previous action.

Claim(s)  is/are indicated as having allowable subject matter and is considered allowable.
Claim(s) 8 and 9-14
Reasons for allowance: Independent claim 8 requires a DCI comprising bandwidth part identifier and a plurality of indicators and determining, based on the index, a position of a first indicator in the DCI switching, based on the first indicator, from the first bandwidth part to a second bandwidth part indicated by the bandwidth part identifier. The Examiner has interpreted that the BP identifier and indicator cannot be the same elements in the DCI and are discrete, distinct fields/elements. That is, Examiner has interpreted the claim to encompass FIG. 15 of the instant application.
Closest prior art MIAO_811 a bandwidth part identifier as discussed herein, but does not teach a DCI including a plurality of indicators and a bandwidth part identifier. 
Closest prior art WANG - US20200007300 teaches downlink control information including a plurality of fields, where a UE determines a field (indicator) based on an index previously sent to the UE. However, WANG does not teach a bandwidth identifier in the DCI and an indicator.
Claim(s) 15 and 16-20
Reasons for allowance: Independent claim 15 requires a DCI comprising a plurality of bandwidth part fields where at least one of said fields contains a wireless device identifier and a bandwidth part identifier. A wireless device-specific identifier is used to determine bandwidth part identifier by way of the wireless device identifier. That is, Examiner has interpreted the claim to encompass FIG. 18 of the instant application.
Closest prior art MIAO_811 a bandwidth part identifier as discussed herein, but does not teach a field containing a wireless device identifier.
Closest prior art WANG - US20200007300 teaches downlink control information including a plurality of fields, where a UE determines a BP based on an index previously sent to the UE. However, WANG does not teach switching BP based on the indicated field but rather identifies the BP type.
Closest prior art CAO US20180123765 teaches assigning a UE an index for different BWPs but does not teach a DCI including the claimed at least one bandwidth part field.

Relevant Cited References
US20180123765
US20180295651
US20200259622
US20200374866
US20180123765

Examiner’s Notes
sets
Claim(s) 7
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,”  “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set. Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to:  “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: 
Page 12 of the Reply argues that Miao is deficient in that a UE that is RRC configured on a set of BWP, each of the BWP corresponding to an index of from 1 to k, is not an index associated with the wireless device. Examiner disagrees: A broadest reasonable interpretation of “associated with the wireless device” can include the scenario in which the BWP configuration (that includes the indexes) is sent to the UE via RRC as disclosed in the rejection <FIG(s). 7; para. 0065-0066, 0076-0078>. That is, the word “associated” is broad and doesn’t specify a particular relationship and therefore the UE, which receives the BWP IDs, is considered associated with all the BWP IDs. The aforementioned association is literally in the section header title of the citated paragraphs:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Further, the Specification is silent with regards to incorporating a special definition of the term “associated” that incorporates a more narrow definition. The Reply appears to rely on some assumption that “associated” has a narrower relationship; if so, further amendments are necessary to clarify the relationship of “associated.” It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper.
Further, Miao teaches receiving a DCI that includes a plurality of BWP IDs for activation indicated by a bitmaps, where each bit in the bitmap corresponds to an index (k-bit bitmap), the receiving device the maps the bitmap to the BWP configuration to determine which BWPs will be activated/deactivated.  Mapping would include examining a bit and determining where that bit is in the bitmap (i.e., the bit position). Therefore, Miao teaches for any given BWP in the BWIs, the device determines a position of a first BWP ID (any give bit position in the bitmap)  in the DCI based on the BWP index configuration previously recited via RRC.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415